Citation Nr: 1545658	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits, calculated in the amount of $38,098.00, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1992 to February 1995.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 determination of the Committee on Waivers and Compromises (Committee) of the VARO in St. Paul, Minnesota.  The RO in Cleveland, Ohio, certified this claim to the Board for appellate review. 

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in June 2015.  It has since been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding this claim, but additional action is required before the Board can proceed further.  

The Veteran was in receipt of VA pension benefits when, in October 2007, VA learned from law enforcement authorities that he had been identified as a fugitive felon based on an outstanding arrest warrant.  In a letter dated November 2007, the RO informed the Veteran that it would give him 60 days to clear the warrant before adjusting his benefits.  Over a year passed with no word from the Veteran and no action taken by VA.  In January 2009, the RO sent the Veteran a letter indicating that, given the existence of the warrant, it had stopped the Veteran's pension benefits, effective September 1, 2006, resulting in an overpayment of such benefits.  The Veteran requested a waiver of recovery of the overpayment by statement dated October 2013.  

The Committee denied the Veteran's waiver request later that month based solely on its untimely receipt.  Following the Veteran's appeal of this decision, the RO then certified for appeal the issue of whether the Veteran is entitled to a waiver of recovery of the overpayment at issue.  Although the Veteran is seeking such a waiver, he primarily challenges the creation of the debt, a claim the RO has not formally considered.  (During a telephone conversation between the RO and the Veteran on March 10, 2014, the RO indicated that VA lawyers had reviewed the Veteran's claim and found the debt valid, but as the Veteran points out in a July 2014 written statement, the RO never formally denied this aspect of the Veteran's claim and did not mention it in the March 2014 statement of the case.)   

It is improper to adjudicate a waiver application without first deciding any challenge to the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  (The Schaper holding pertained to an overpayment under the loan guaranty program, but the Board finds it equally persuasive when applied to overpayments created pursuant to other VA benefits.)

Accordingly, this claim is REMANDED for the following development: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), necessitating expedited handling.)

1.  Adjudicate whether the overpayment at issue was properly created.  In so doing, consider the Veteran's various detailed assertions in this case, including that he never qualified as a fugitive felon (never fled from the warrant and there was no plan to extradite, etc...), found in June 2013, September 2013, February 2014, March 2014, May 2014, July 2014, September 2014, October 2014 and June 2015 written statements and his June 2015 hearing transcript.  Also consider the December 19, 2013 report from the Office of the Sheriff, Butler County, Ohio, which, in part, supports the Veteran's assertions.  

2.  If the debt is determined to be valid, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond thereto before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



